Citation Nr: 0213196	
Decision Date: 09/30/02    Archive Date: 10/03/02	

DOCKET NO.  98-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a kidney disorder, to 
include renal cell carcinoma of the left kidney.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
April 1948 to April 1950, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.

A BVA decision dated in August 2000 affirmed the RO's denial 
of the benefit sought on appeal.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), and in an Order dated in April 
2001 the Court vacated the Board's decision and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim and all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  A BVA decision dated in January 1998 denied service 
connection for a kidney disorder.

3.  The evidence received since the January 1998 BVA decision 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

4.  A kidney disorder, to include renal cell carcinoma of the 
left kidney, was not manifested in service or for many years 
following separation from service, and is not shown to be 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The Board's January 1998 decision, which denied 
entitlement to service connection for a kidney disorder, is 
final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2001).

2.  The evidence received subsequent to the Board's January 
1998 decision is new and material, and the claim of 
entitlement to service connection for a kidney disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2001).

3.  A kidney disorder, to include renal cell carcinoma of the 
left kidney, was not incurred in or aggravated by active 
service, nor may carcinoma of the left kidney be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that a January 1998 BVA 
decision denied service connection for a kidney disorder.  As 
a general rule, a decision by the Board is final unless the 
Chairman of the Board orders reconsideration of the decision 
or the veteran files a motion alleging clear and unmistakable 
error in the Board's decision.  38 U.S.C.A. §§ 7103, 7111 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.1100, 20.1400 
(2001).  Following a final Board, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108.  In this case, 
the RO reopened the veteran's claim and addressed the claim 
on a de novo basis.  However, the requirement of submitting 
new and material evidence to reopen a claim is a material 
legal jurisdictional issue that the Board is required to 
address on appeal despite the RO's action.  See Barnett v. 
Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996) (statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits).

The evidence which the RO considered as new and material 
evidence consists of additional service personnel records in 
the form of Daily Sick Reports.  This type of evidence, by 
definition constitutes new and material evidence.  See 
38 C.F.R. § 3.156(c) ("where the new and material evidence 
consists of a supplemental report from a service department, 
received before or after the decision has become final, the 
former decision will be reconsidered by the adjudicating 
agency of the original jurisdiction.")  The Board would also 
note that this evidence is neither cumulative nor redundant 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  38 C.F.R. 
§ 3.156(a) as in effect prior to August 29, 2001.  
Accordingly, the Board agrees that the veteran's claim should 
be reopened.

Before addressing the merits of the claim the Board must 
ensure that the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), which became effective in 
November 2000, have been satisfied.  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

First, under the VCAA the VA has a duty to notify a claimant 
and representative of any information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decisions, the Statement of the Case and the various 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, the Board's 
January 1998 decision, as well as the now vacated August 2000 
decision, which remains part of the record and was provided 
to the veteran and his representative, have also served to 
notify the veteran of the information and evidence needed to 
substantiate and complete his claim.  

In addition, in a January 1994 letter to the veteran from the 
RO, he was informed of difficulty securing all of his service 
medical records from the National Personnel Records Center 
(NPRC) and informed him of alternate documents that may 
substitute for service medical records in a claim for service 
connection.  Furthermore, the Board would observe that in 
correspondence contained in the claims file to the veteran 
from a private attorney dated in December 2000 and from his 
representative in March 2001 the veteran was specifically 
notified of the provisions of the VCAA, the evidence needed 
to substantiate his claim and the actions the VA would 
undertake under the VCAA to assist him.  Lastly, following 
the Court's Order, a letter to the veteran from the Board 
dated in October 2001 informed him that he could submit 
additional argument and evidence in support of his appeal.  

Therefore the Board finds that the veteran has been notified 
of evidence and information necessary to substantiate his 
claim and informed him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes the RO requested the veteran's service 
medical records from the NPRC and was informed in March 1994 
that there were no medical records on file at the NPRC, and 
essentially that any records that may have been in their 
possession were likely destroyed in a fire at their facility 
in 1973.  The NPRC suggested a search of alternative records 
and requested additional information to permit such a search.  
The RO requested additional information from the veteran and 
in response to submission of that additional information, the 
NPRC indicated in August 1996 that no remarks found 
pertaining to the veteran were found.  Nevertheless, the 
veteran's congressional representative was able to obtain 
pertinent service records from the NPRC in October 1999 and 
such records are now associated with the claims file.  With 
respect to the service medical records, the Board is not 
aware of any additional assistance that can be provided to 
the veteran and finds that service medical records are as 
complete as possible.

As for private medical records, the veteran has submitted 
authorizations for release of medical records to the RO and 
the RO has requested medical records from the health care 
providers listed on those authorizations.  Many records were 
acquired through the RO's efforts, and when the efforts were 
unsuccessful, the RO informed the veteran that he should 
contact the health care providers or provide the RO with an 
additional authorization to request the records a second 
time.  Also, at a hearing before a Hearing Officer at the RO 
in March 1995, the veteran, his representative and the 
Hearing Officer discussed the availability and 
nonavailability of various private medical records and 
attempts by the VA and the veteran to obtain those records.  
At the hearing, the Hearing Officer informed the veteran that 
one of the purposes of the hearing was similar to a fishing 
expedition and that they were trying to fill in gaps and 
holes as much as possible and possibly form the thread of 
continuity.  Transcript at 5.  Thus, the record reflects that 
the veteran is aware of the assistance the VA is willing and 
able to provide in obtaining private medical records and the 
efforts undertaken and the results achieved in obtaining 
private medical records.  

The Board notes that the veteran has requested that the VA 
obtain recent treatment records from a private physician, 
Joseph C. Butterworth, M.D., and he acknowledged that the VA 
had previously obtained records from that physician in 1994.  
However, the Board is of the opinion that recent treatment 
records in this case are not probative and thus are 
unnecessary for purposes of this appeal.  The evidence needed 
in this case is evidence that demonstrates a service 
incurrence, continuity of symptomatology since service or an 
opinion as to a nexus of a current disability in service.  
Treatment records dated after 1994 would not provide such 
evidence.  The veteran has also indicated that he has 
received no VA treatment, and thus, there are no VA records 
to obtain.  As such, the Board believes that all obtainable, 
relevant and probative medical records are associated with 
the claims file.

The veteran was also afforded a VA examination in March 1994.  
While this examination does not contain an opinion as to the 
etiology of the diagnosed disorder, the Board believes that a 
further examination or medical opinion is unnecessary in this 
case and would not aid in substantiating the veteran's claim.  
As will be further illustrated below, this conclusion is 
based on the fact that there is simply no clinical foundation 
upon which to render a medical opinion as to the etiology of 
the veteran's kidney disorder.  Thus, the Board concludes 
that a further examination or medical opinion is not 
necessary.

Lastly, the veteran appeared and presented testimony at a 
hearing at the RO in March 1995.  He has not indicated in 
subsequent statements, including a more recent Substantive 
Appeal, that he has any desire for an additional hearing 
before the RO or the Board.

Based on the above discussion, the Board finds that all 
relevant facts have been properly and sufficiently developed 
and that all evidence necessary for an equitable disposition 
of the issue on appeal has been obtained.  As such, the VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Moreover, as 
the record is complete, the obligation under the VCAA for the 
VA to advise the veteran as to the division of 
responsibilities between the VA and the veteran in obtaining 
evidence is moot.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The case is now ready for 
appellate review.

The veteran contends that he developed hematuria during 
service and this was antecedent to the subsequent diagnosis 
of a kidney disorder and renal cell carcinoma.  He relates 
that he received treatment for the disorder during service 
and in a Substantive Appeal dated in January 1995 indicated 
that he was hospitalized during service for approximately 
3 weeks.  The veteran has also indicated in testimony that he 
received treatment for his condition approximately 18 months 
following his separation from service.

Applicable law provides service connection will be granted if 
it is shown that the veteran suffers from a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for certain chronic diseases, such as calculi of the kidney, 
nephritis or a malignant tumor, when such disease is 
manifested to a compensable degree within 1 year from 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or disease 
occurred in service alone is not enough.  There must be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then the showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(b).

With respect to the evidence of record, as previously 
indicated, the NPRC has informed the VA that the veteran's 
service medical records are unavailable.  Daily Sick Reports 
that mention the veteran were obtained with the assistance of 
the veteran's congressional representative.  While these 
records do not show the nature of any disease or injury, they 
do show that the veteran was seen on sick call on six 
occasions in 1948 and 1949.  In 1948 the veteran was seen on 
August 29th, September 2nd, and December 23rd; and in 1949, he 
was seen on February 1st, February 8th and February 21st.  On 
all occasions the veteran was returned to duty the same day.  

Medical records from Samuel Hollingsworth, M.D., include a 
July 1986 statement of treatment dates and diagnoses.  These 
included a diagnosis of urinary tract infections and 
prostatitis on several occasions between March 1985 and 
November 1985.  A diagnosis of hematuria was recorded in June 
1985.

The veteran submitted copies of receipts or bills pertaining 
to medical treatment he received between January 1972 and 
October 1997.  Also, medical records from Joseph Butterworth, 
M.D. are associated with the claims file.  These records 
include an entry dated October 1986 which records that the 
veteran had a history of hematuria 1 year ago that had been 
evaluated by a family practitioner who cleared hematuria 
presumably with antibiotics.  He was noted to have had an 
episode of gross hematuria associated with some frequency and 
burning 1 week earlier and was there for evaluation of those 
complaints.  It was noted that the veteran had microscopic 
hematuria on that date.  Included with Dr. Butterworth's 
records was a record of a hospitalization of the veteran in 
December 1986 which notes a similar history, but includes as 
a past medical history that the veteran had surgery on his 
prostate and bladder in 1976, but no other hospitalizations.  
During that hospitalization a left renal mass was identified 
and the veteran underwent a radical left nephrectomy.

The report of a VA examination performed in March 1994 shows 
the veteran reported he underwent a nephrectomy in 1986 
because of some kind of malignant left renal tumor.  It was 
noted that the symptoms prior to the surgery were limited to 
intermittent hematuria of several years' duration, 
occasionally associated with left flank pain.  Following the 
examination, the diagnosis was status post left nephrectomy 
for malignant renal tumor, presumably hypernephroma.

At a personal hearing at the RO in March 1995 the veteran 
offered testimony primarily concerning treatment he received 
following his separation from service.  He testified that he 
had never received treatment from the VA and that he received 
treatment from private physicians in the first year or 
18 months following his separation from service.  He 
essentially indicated that he had been unable to obtain 
records from that timeframe, but the Hearing Officer informed 
the veteran of the possibility of VA assistance in obtaining 
records if he provided the necessary authorization.

Based on this record, the Board finds that the veteran has 
not demonstrated that a kidney disorder is related to 
service.  In making this decision, the Board must not so much 
assess the credibility of the veteran, but rather choose 
between two medical histories he has provided and find one 
more probative than the other.  On the one hand, in 
connection with the veteran's claim for VA benefits he has 
related that he developed hematuria during service that 
required treatment, including a period of hospitalization of 
approximately 3 weeks.  This condition required continued 
treatment following service, beginning approximately a year 
to one year and a half following service and eventually 
necessitated the removal of his left kidney due to a 
malignant tumor.  

On the other hand, there is the contemporaneous history the 
veteran provided to treating physicians in the mid-1980's 
which is at odds with the later dated medical history.  Those 
records clearly show that the veteran's hematuria had its 
onset in the mid-1980's and that at that time he related no 
prior history of hematuria or prior hospitalizations.  For 
example, an October 1986 record from Dr. Butterworth relates 
a 1-year history of hematuria, a history confirmed by records 
from Dr. Hollingsworth which show treatment for a persistent 
urinary tract infection and hematuria in June 1985.  Also, 
during the December 1986 hospitalization for kidney surgery, 
the veteran indicated that he had had no other 
hospitalizations except for a hospitalization in 1976 for 
surgery on his prostate and his bladder.  Lastly, at the time 
of the March 1994 VA examination the veteran reported that 
prior to his surgery the hematuria was intermittent and of 
only several years duration.

When the two medical histories provided by the veteran are 
viewed in connection with the Daily Sick Reports which do not 
show any period of hospitalization as related by the veteran, 
but rather six isolated sick call visits, the Board is more 
inclined to accept the recollection of the veteran's medical 
history as related to his private physicians in the mid-
1980's as being more accurate than his later recollection.  
Not only was his recollection in the mid-1980's more recent 
in time to the events in question, but an accurate medical 
history would have been expected to have been provided by a 
patient to his physicians since it would have been relevant 
and necessary for proper treatment.  

For these reasons, the Board finds that a kidney disorder was 
not manifested during service or for many years following his 
separation from service.  The Board places greater reliance 
and probative value on the history related to treating 
physicians in the mid-1980's as opposed to the later dated 
recollection by the veteran of his medical history.  Under 
these circumstances, a further examination or opinion could 
not add probative information to the record.  As such, the 
preponderance of the evidence weighs against the veteran's 
claim and therefore must be denied.


ORDER

Service connection for a kidney disorder, to include renal 
cell carcinoma of the left kidney, is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

